

Exhibit 10.1


AMENDMENT NO. 2 TO REVOLVING CREDIT AGREEMENT
This Amendment No. 2 to Revolving Credit Agreement (“Amendment”) dated November
1, 2018 (“Amendment No. 2 Effective Date”) is made between Digirad Corporation,
a Delaware corporation (“Borrower”) and Comerica Bank, a Texas banking
association (“Bank”).
Borrower and Bank entered into a Revolving Credit Agreement dated June 21, 2017,
as amended (“Credit Agreement”) providing terms and conditions governing certain
loans and other credit accommodations extended by Bank to Borrower.
Borrower has failed to comply with certain terms of the Loan Agreement and has
requested Bank’s waiver of any related Event of Default. Bank has agreed to
grant that waiver, only on the terms and conditions set forth in this Amendment.
Accordingly, Borrower and Bank agree as follows:
1.Capitalized Terms. In this Amendment, capitalized terms that are used without
separate definition shall have the meanings given to them in the Credit
Agreement.
2.    Amendments. The Credit Agreement is amended as follows:
(a)    “Fixed Charge Coverage Ratio” which is defined in the Credit Agreement,
is given the following amended definition:
“Fixed Charge Coverage Ratio” shall mean, in respect of any applicable Person(s)
and for any applicable period of determination, the ratio of (a) Adjusted EBITDA
for such period, less (i) cash income taxes paid for such period, less (ii),
FCCR Capital Expenditures made during such period, less (iii) payments,
repurchases or redemptions of stock of made by such Person during such period,
less (iv) Distributions and Purchases made by such Person during such period, to
(b) (i) the Current Maturities of Long Term Debt of such Person(s) as of the
last day of such period plus (ii) interest paid during such period; provided,
that for the purposes of calculating the Fixed Charge Coverage Ratio: (I) for
the period ending December 31, 2018, Distributions and Purchases shall be
calculated for the one (1) fiscal quarter period then ending on an annualized
basis; (II) for the period ending March 31, 2019, Distributions and Purchases
shall be calculated for the two (2) fiscal quarter period then ending on an
annualized basis; (III) for the period ending June 30, 2019, Distributions and
Purchases shall be calculated for the three (3) fiscal quarter period then
ending on an annualized basis; and (IV) for the period ending September 30,
2019, and for each period of determination thereafter, and Purchases shall be
calculated for the four (4) fiscal quarter period then ending.”
(b)    “FCCR Capital Expenditures” which is defined in the Credit Agreement, is
given the following amended definition:
“FCCR Capital Expenditures” shall mean the greater of (a) Capital Expenditures
made during such period, excluding that portion of Capitalized Leases that was
not paid for in cash, or (b) $2,000,000.”
(c)    “Guarantor(s)”, which is defined in the Credit Agreement, is given the
following amended definition:


- 1 -

--------------------------------------------------------------------------------





“Guarantor(s)” shall mean (a) Digirad Imaging Solutions, Inc., a Delaware
corporation, (b) MD Office Solutions, a California corporation, (d) Project
Rendezvous Holding Corporation, a Delaware corporation, (c) Project Rendezvous
Acquisition Corporation, a Delaware corporation, (d) DMS Health Technologies,
Inc., a North Dakota corporation, (e) DMS Imaging, Inc., a North Dakota
corporation, (f) DMS Health Technologies-Canada, Inc., a North Dakota
corporation, and (g) each Domestic Subsidiary of Borrower which has executed and
delivered to the Bank a Guaranty (or a joinder to a Guaranty) and a Security
Agreement (or a joinder to the Security Agreement).”
(d)    Clause (k) of “Permitted Acquisition”, which is defined in the Credit
Agreement, is given the following amended definition:
“(k)    The purchase price of such proposed new acquisition, computed on the
basis of total acquisition consideration paid or incurred, or required to be
paid or incurred, with respect thereto, including the amount of Debt (such Debt
being otherwise permitted under this Agreement) assumed or to which such assets,
businesses or business or Equity Interests, or any Person so acquired is subject
and including any portion of the purchase price allocated to any non-compete
agreements, (X) is less than One Million Dollars ($1,000,000), and (Y) when
added to the purchase price for each other acquisition consummated hereunder as
a Permitted Acquisition (not including acquisitions specifically consented to
which fall outside of the terms of this definition) within a trailing twelve
(12) month period, plus the amount invested in Joint Ventures within that
trailing twelve (12) month period, does not exceed One Million Dollars
($1,000,000).”
(e)    Clause (g) of “Permitted Investments”, which is defined in the Credit
Agreement, is given the following amended definition:
“(g)    Creation of, or entry into, a Joint Venture, provided that, (1) both
immediately before and after entry into or creation of such Joint Venture, and
after giving effect to the Joint Venture, no Default or Event of Default shall
have occurred and be continuing, (2) the aggregate amount invested in Joint
Ventures does not exceed One Million Dollars ($1,000,000) within a trailing
twelve (12) month period, and (3) the aggregate amount invested in Joint
Ventures plus the aggregate amount of acquisitions under clause (k) of the
definition of Permitted Acquisitions (not including acquisitions specifically
consented to which fall outside of the terms of that definition) does not exceed
One Million Dollars ($1,000,000) within a trailing twelve (12) month period;”
3.    Representations. Borrower represents and agrees that:
(a)    Except as expressly modified in this Amendment, (i) the representations
and warranties set forth in the Credit Agreement as modified and in each of the
Loan Documents remain true and correct in all respects, except to the extent
that they expressly speak as of a specific prior date, and (ii) the covenants
set forth in the Credit Agreement continue to be satisfied in all respects, and
are legal, valid and binding obligations with the same force and effect as if
entirely restated in this Amendment.
(b)    When executed, this Amendment will be a duly authorized, legal, valid,
and binding obligation of Borrower enforceable in accordance with its terms, and
will not conflict with or violate


- 2 -

--------------------------------------------------------------------------------





any of Borrower’s organization documents or any agreement, instrument, law, or
order to which Borrower or any material portion of its assets is subject or
bound.
(c)    Except for events or conditions for which Bank is giving its waiver in
this Amendment, there is no default continuing under the Credit Agreement, or
any related document, agreement, or instrument, and no event has occurred or
condition exists that is or, with the giving of notice or lapse of time or both,
would be such a default.
4.    Conditions Precedent. The effectiveness of this Amendment is subject to
Bank’s receipt of or Borrower’s satisfaction of all of the following and failure
to deliver any one or more of the following by the indicated date for delivery,
if any, shall constitute an Event of Default:
(a)    this Amendment and such other agreements and instruments reasonably
requested by Bank pursuant hereto (including such documents as are necessary to
create and perfect Bank’s interest in the Collateral), each duly executed by
Borrower and any other applicable party;
(b)    execution and delivery by the Guarantors of the Acknowledgement and
Consent of Guarantors as set forth below;
(c)    payment of all of Bank’s expenses incurred through the date of this
Amendment together with the costs of recording any amendment required by this
Amendment and upon Borrower’s execution of this Amendment, Bank will be
authorized to charge any deposit or other account of Borrower maintained with
Bank for such expenses; and
(d)    such other documents and completion of such other matters as Bank may
reasonably deem necessary or appropriate.
5.    Conditional Waiver of Default. Borrower acknowledges that it is not in
compliance with the Credit Agreement because it has failed to comply with
Section 6.9(a) (Fixed Charge Coverage Ratio) for the period ending September 30,
2018 (“Identified Default”). Borrower has requested Bank’s waiver of the
Identified Default, and Bank is willing to grant that waiver provided that (a)
Borrower provides its financial statements for the fiscal ending September 30,
2018 in accordance with Section 6.1(c); (b) payment of a waiver fee to Bank in
the amount set forth in the disbursement statement provided by Bank to Borrower;
and (c) no other or further Default or Event of Default has occurred. Without
satisfying these conditions Bank will not waive the Identified Default. No delay
on the part of Bank in the exercise of any remedy, power, right or privilege
under the Credit Agreement, or any other document, instrument or agreement
entered into in connection therewith, shall impair such remedy, power, right, or
privilege or be construed to be a waiver of any Event of Default, and Bank
hereby expressly reserves all of Bank’s remedies, powers, rights or privileges
under the Credit Agreement and each other document, instrument or agreement
entered into in connection therewith, at law, in equity, or otherwise, which
Bank may exercise in full or in part at any time without notice or demand in its
sole and unrestricted discretion.
6.    Release of Telerythmics. Bank hereby releases Telerhythmics, LLC from the
Guaranty dated June 21, 2017 and from the Security Agreement dated June 21,
2017.
7.    No Other Changes. Except as specifically provided in this Amendment, it
does not vary the terms and provisions of any of the Loan Documents. This
Amendment shall not impair the rights, remedies, and security given in and by
the Loan Documents. The terms of this Amendment shall control any conflict
between its terms and those of the Credit Agreement.


- 3 -

--------------------------------------------------------------------------------





8.    Ratification. Except for the modifications under this Amendment, the
parties ratify and confirm the Credit Agreement and the Loan Documents and agree
that they remain in full force and effect.
9.    Further Modification; No Reliance. This Amendment may be altered or
modified only by written instrument duly executed by Borrower and Bank. In
executing this Amendment, Borrower is not relying on any promise or commitment
of Bank that is not in writing signed by Bank. This Amendment shall not be more
strictly construed against any one of the parties as compared to any other.
10.    Successors and Assigns. This Amendment shall inure to the benefit of and
be binding upon the parties and their respective successors and assigns.
11.    Governing Law. The parties agree that the terms and provisions of this
Amendment shall be governed by and construed in accordance with the internal
laws of the State of California, without regard to principles of conflicts of
law.
12.    Release and Waiver. Borrower waives, discharges, and forever releases
Bank, Bank’s employees, officers, directors, attorneys, stockholders, and their
successors and assigns, from and of any and all claims, causes of action,
allegations or assertions that Borrower has or may have had at any time up
through and including the date of this Amendment, against any or all of the
foregoing, regardless of whether any such claims, causes of action, allegations
or assertions are known to Borrower or whether any such claims, causes of
action, allegations or assertions arose as result of Bank’s actions or omissions
in connection with the Credit Agreement, any other Loan Document, any
amendments, extensions or modifications thereto, or Bank’s administration of the
Indebtedness or otherwise. It is further understood and agreed that any and all
rights under the provisions of Section 1542 of the California Civil Code are
expressly waived by Borrower. Section 1542 of the California Civil Code provides
as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
13.    Expenses. Borrower shall promptly pay all out-of-pocket fees, costs,
charges, expenses, and disbursements of Bank incurred in connection with the
preparation, execution, and delivery of this Amendment, and the other documents
contemplated by this Amendment. Borrower hereby authorizes Bank to charge any
deposit or other account of Borrower maintained with Bank for reimbursement of
any such fees, costs, charges, expenses, and disbursements.
14.    Counterparts. This Amendment may be executed in one or more counterparts,
and by separate parties on separate counterparts, all of which shall constitute
one and the same agreement.
[end of amendment – signature page follows]


- 4 -

--------------------------------------------------------------------------------





This Amendment No. 2 to Credit Agreement is executed and delivered as of the
Amendment No. 2 Effective Date.
Comerica Bank




By:    /s/ Marcus A. Di Fiore         
            Marcus A. Di Fiore
Title: Vice President


Digirad Corporation




By:   /s/ Matthew G. Molchan         
   Matthew G. Molchan
Its: Chief Executive Officer and President







- 5 -

--------------------------------------------------------------------------------







Acknowledgement and Consent of Guarantors
Each of the undersigned have guaranteed the payment and performance of the
Indebtedness pursuant to the Guaranty dated June 21, 2017 (“Guaranty”). Each of
the undersigned (a) acknowledges and consents to the execution, delivery and
performance of the foregoing Amendment No. 2 to Revolving Credit Agreement, and
(b) agrees that (i) its guaranty remains in full force and effect and (ii) it
has absolutely no defenses, claims, rights of set-off, or counterclaims against
Bank under, arising out of, or in connection with, the foregoing Amendment No. 2
to Revolving Credit Agreement, the Revolving Credit Agreement, the Guaranty, or
the other Loan Documents. Each of the undersigned further represents that it is
in compliance with all of the terms and conditions of the Guaranty.
Dated November 1, 2018
DIGIRAD IMAGING SOLUTIONS, INC.




By:   /s/ Matthew G. Molchan         
   Matthew G. Molchan
Its: Chief Executive Officer and President


PROJECT RENDEZVOUS ACQUISITION CORPORATION


By:    /s/ Matthew G. Molchan         
   Matthew G. Molchan
Its: President


DMS HEALTH TECHNOLOGIES, INC.


By:   /s/ Matthew G. Molchan         
   Matthew G. Molchan
Its: President


MD OFFICE SOLUTIONS


By:   /s/ Matthew G. Molchan      
   Matthew G. Molchan
Its: Chairman of the Board


DMS IMAGING, INC.


By:   /s/ Matthew G. Molchan         
   Matthew G. Molchan
Its: President


PROJECT RENDEZVOUS HOLDING CORPORATION


By:    /s/ Matthew G. Molchan     
   Matthew G. Molchan
Its: President


DMS HEALTH TECHNOLOGIES-CANADA, INC.


By:    /s/ Matthew G. Molchan         
   Matthew G. Molchan
Its: President


 







- 6 -